DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-33,  36-37, and 40 of copending Application No. 15/128,840 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the production of the concentrated liquid neutralized vinegar obtainable by a process, comprising:
(a)    providing a liquid vinegar;
(b)    adding an alkaline potassium compound to the liquid vinegar to produce a neutralized
vinegar having a pH of between 7.5 and 9; and
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 and 10-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/057,581 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the production of the concentrated liquid neutralized vinegar obtainable by a process, comprising:
(a)    providing a liquid vinegar;
(b)    adding an alkaline potassium compound to the liquid vinegar to produce a neutralized
vinegar having a pH of between 7.5 and 9; and
(c) concentrating the neutralized vinegar to a dry solids level of above 50 % (w/w) by evaporation.

Response to Arguments
Applicant’s arguments, see the Reply to the Final Office action mailed 12/18/2020, filed 02/08/2021, with respect to claims rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-14 and 21 under 35 U.S.C. 103 as being unpatentable over Boerefijn et al (WO 2014/021719 A1) has been withdrawn. The rejection of claims 15-20 under 35 U.S.C. 103 as being unpatentable over Boerefijn et al (WO 2014/021719 A1) in view of Ludwig (US 2010/0310738) has been withdrawn. The rejection of claims 15-20 under 35 U.S.C. 103 as being unpatentable over Ludwig (US 2010/0310738) in view of Boerefijn et al (WO 2014/021719 A1) has been withdrawn.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VERA STULII/Primary Examiner, Art Unit 1791